Citation Nr: 1031491	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  09-05 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable initial rating for scar from lipoma 
excision.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from May 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision in which the RO, in 
pertinent part, granted the Veteran's claim for scar from lipoma 
excision and assigned an initial noncompensable rating.  The 
Veteran perfected a timely appeal.

Because the Veteran has disagreed with the initial ratings 
assigned following the grant of service connection, the Board has 
characterized the issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disability).

This claim was previously before the Board and remanded in 
October 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's scar from his lipoma excision does not cover an 
area of 144 inches, is not objectively painful, is not unstable, 
and is not deep or associated with underlying soft tissue damage.


CONCLUSION OF LAW

The criteria for an initial compensable rating for scar from 
lipoma excision have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118 (2009).  Diagnostic Codes 7801-7805.






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II).  The Board notes that a "fourth element" of the 
notice requirement requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the claim 
was recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  VCAA 
requires that a notice in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini II, 18 Vet. App. at 115.  These 
notice requirements apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

VA satisfied the notice requirements of the VCAA by means of a 
February 2008 pre-rating letter.  This letter informed the 
Veteran of the types of evidence not of record needed to 
substantiate his claim and also informed him of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.  In addition, the December 2008 letter 
informed the Veteran how disability ratings and effective dates 
are assigned, as required by Dingess.  

The Board is not aware of the existence of additional relevant 
evidence in connection with the Veteran's claims that VA has not 
sought.  Service treatment records, reports of VA examinations, 
and statements from the Veteran have been associated with the 
record.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  In 
December 2008, the Veteran indicated that he did not have any 
further evidence to submit.  All pertinent due process 
requirements have been met. 38 C.F.R. § 3.103.  The Board finds 
that VA has obtained, or made reasonable efforts to obtain, all 
evidence that might be relevant to the issues on appeal, and that 
VA has satisfied the duty to assist.

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (38 C.F.R., Part 4), which 
represents the average impairment in earning capacity resulting 
from injuries incurred in military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155, 38 C.F.R. 
§§ 3.321(1), 4.1, 4.10.  Where, as here, entitlement to service-
connection has been established, but a higher initial disability 
rating is at issue, the extent of impairment throughout the 
entire period, beginning with the filing of the claim, must be 
considered and a determination must be made whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  As the factual findings in this 
case do not show distinct time periods where the Veteran's 
disability exhibited symptoms that would warrant different 
ratings, staged ratings are not warranted.

The Board notes that as of October 23, 2008, revised provisions 
for evaluating scars were enacted.  This new regulation, however, 
indicates that the revised provisions are applicable only to 
claims received on or after October 23, 2008.  Accordingly, these 
revisions do not apply to the present case.  38 C.F.R. § 4.118 
(2009).  Rather, the Veteran's claim will be considered solely 
under the criteria effective as of the date of the claim.

A February 2008 VA examination report shows that the Veteran 
pointed out the scar as two areas, located anteriorly to the 
right elbow.  The scars were noted as being faded and the Veteran 
had to identify them for the examiner.  The first scar was 
closest to the elbow, noted to be irregular appearing as a 
superficial healed abrasion.  It measured 3.5 cm in length with 
slight downward angulation beginning at 2 cm and 0.5 mm in width 
at the widest area.  The other scar, 10 cm below the above noted 
scar, was anterior to the arm.  The scar was linear with no 
irregular borders measuring 3.5 cm in length and 1.5 mm in width.  
There was also another linear pencil-like 3 cm scar only 0.5 cm 
below the second scar appearing like the same scar formation with 
a small area fading-making a break in the scar.  

The examiner noted that all of the scar formations were 
superficial in nature, hypopigmented in color, with no adherence 
to underlying skin.  The scars were slightly shiny, no atrophy or 
scaliness noted, and no instability of the scars.  There was no 
unstable movement of the skin caused by the scars.  There was no 
unstable loss of the covering of the skin over the scar, any 
ulceration, or breakdown of the skin.  There was no elevation or 
depression of the surface of the contour of the scar of 
palpation.  There was no underlying soft tissue damage, 
inflammation, edema, or keloid formation.  There was no 
distortion of the arm, or underlying soft tissue and muscle.  The 
examiner noted that there was no involvement of the soft tissue 
and muscle and therefore no muscle or soft tissue examination was 
necessary.  There was no induration or inflexibility of the skin 
of the scars.  There was no limitation of motion or other 
limitations of function caused by the scars.  There was no 
disfigurement of the scars as they are not on the face, head, or 
neck.  

In his VA Form-9, received by the VA in February 2009, the 
Veteran indicated that there was a 1 inch difference between the 
Veteran's right and left arm due to his lipoma excision.  In 
response to this assertion the VA provided the Veteran with an 
additional VA examination in order to determine the current 
severity of the Veteran's scars. 

A March 2010 VA examination report shows that the Veteran 
reported mild pain in the scar area.  The Veteran stated that he 
did not take medication for this pain.  The Veteran denied an 
ulceration, bleeding, or skin breakdown.  The Veteran reported 
some numbness in his arm.  He also stated that he believed he had 
atrophy in his right arm.  The examiner noted in his report that 
the Veteran's son confirmed that the Veteran had a stroke 
affecting his right side, which would account for any symptoms 
cited.  

Upon physical examination, a superficial scar was noted on the 
Veteran's right forearm from the excision of the lipoma.  The 
scar was 3.25 cm long and 1 mm wide with no elevation or 
depression.  The scar was white compared to the surrounding skin.  
There was no inflammation, ulceration, edema, or keloid 
formation.  There was no adherence to underlying tissue and no 
underlying tissue damage.  There was no sloughing, decreased 
range of motion or decreased function secondary to the scar.  The 
scar was a superficial-type linear, stable, surgical scar.  There 
was no pain on palpation of the scar and no atrophy.  Both 
forearms measured 25 cm, both wrists measured 18 cm.  There was 
no evidence of any significant atrophy.  The Veteran had no 
restriction of range of motion secondary to this superficial scar 
due to excision of lipoma.  

The Veteran's scar has been rated as noncompensable under DC 
7802.  The Board observes that, while the Veteran's claim was 
pending, new rating criteria for evaluating skin disabilities 
became effective on October 23, 2008, however, these regulations 
apply only to claims filed on or after October 23, 2008.  See 73 
Fed. Reg. 54712 (September 23, 2008).

Diagnostic Code 7801 provides ratings for scars, other than the 
head, face, or neck, that are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent 
disabling.  Scars in an area or areas exceeding 12 square inches 
(77 sq. cm.) are rated 20 percent disabling.  Scars in an area or 
areas exceeding 72 square inches (465 sq. cm.) are rated 30 
percent disabling.  Scars in an area or areas exceeding 144 
square inches (929 sq.cm.) are rated 40 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) 
provides that a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7802 provides ratings for scars, other than the 
head, face, or neck, that are superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 sq. cm.) or 
greater, are rated 10 percent disabling.  Note (1) to Diagnostic 
Code 7802 provides that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial 
unstable scars. Note (1) to Diagnostic Code 7803 provides that an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for superficial 
scars that are painful on examination.  Note (1) to Diagnostic 
Code 7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) provides that a 10-
percent rating will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 
also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  
38 C.F.R. § 4.118.  Diagnostic Code 7805 provides that other 
scars are to be rated on limitation of function of affected part.  
38 C.F.R. § 4.118.

After reviewing the evidence of record, the Board finds that the 
Veteran is not entitled to a compensable rating under DC 7802.  
The Veteran's scars do not cover an area or areas of 144 square 
inches (929 sq. cm.) or greater, for that reason, the Veteran is 
not entitled to an initial higher rating.  The Board has 
considered other possibly applicable diagnostic codes but finds 
that none of them would entitle the Veteran to a compensable 
rating.  

DC 7801 does not apply in this case, since the VA examiner stated 
that all of the Veteran's scars were superficial and did not 
cause limited motion.  Additionally, DC 7803 does not provide a 
compensable rating, as the VA examiner reported that none of the 
Veteran's scars were unstable.  Finally, despite the Veteran's 
indication during his March 2010 VA examination that his scar was 
painful, the examiner reported that the Veteran's scar was not 
painful on examination.  Therefore, DC 7804 does not apply.  DC 
7805 also does not apply as both VA examiners found that the 
Veteran had no loss of range of motion due to his scars.  

Accordingly, the Board finds that the criteria for a compensable 
rating for the Veteran's scar from lipoma excision have not been 
met. 

Extra-schedular Evaluation

Under 38 C.F.R. § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, consideration 
of an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The governing 
norm in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
38.321(b)(1) (2009).  Here, the rating criteria reasonably 
describe the Veteran's symptoms and provide for additional or 
more severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, adequate.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Schedule 
does provide for higher ratings for the Veteran's scar from 
lipoma excision.  Moreover, as discussed above, the schedular 
criteria for higher ratings have not been shown.







The record also does not reflect that the Veteran has required 
frequent hospitalizations for his scar from lipoma excision.  In 
addition, there is no indication in the record that his scarring 
markedly interferes with employment or daily activities, beyond 
what is contemplated by the rating schedule.  For these reasons, 
a referral for an extra-schedular rating is not warranted.


ORDER

Entitlement to a compensable initial rating for scar from limpoma 
excision is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


